R. Michael McEntee Vice President and Chief Financial Officer April 23, 2007 United States Securities and Exchange Commission Division of Corporate Finance Washington DC 20549-7010 Dear Sirs: The following is in response to your letter of February 20, 2007: General Comment: 1. We understand from your response letter dated October 10, 2006 that you have requested confidential treatment of your entire response letter.You may want to reconsider your request to seek confidential treatment of the entire document since certain information may not warrant confidential treatment.Should you reconsider your request, we ask that you: § resubmit your paper response and limit your Rule 83 request to only those portions of the response letter which must remain confidential; § submit an electronic version of the response letter on EDGAR as correspondence and include all the non-confidential information in that letter; and § redact the information subject to the new Rule 83 request and mark the response letter using brackets or other clear markings to indicate the location of the omitted material. Response: The Company will resubmit the initial response and will not redact any of the information submitted on the initial paper response.This response will be filed via EDGAR. Prior Comment Eight – Note 6 – Discontinued Operations including Certain Environmental Remediation, page 40 Comment: 2. It is not clear to us why you believe it is appropriate to include payments to the PBGC under discontinued financing cash flows.Despite the fact that these payments will continue for several years, it does [not] appear to us to be appropriate to classify the cash flows as financing activities.Please advise or revise. Response: The Company is now including the PBGC payment under discontinued operating cash flows beginning with the 2006 Form 10-K. 570 Lake Cook Road, Suite 200 lDeerfield, IL 60015 l(847) 689-4900 Ext. 200 lFax: (847) 689-0307 lmmcentee@fansteel.com R. Michael McEntee Vice President and Chief Financial Officer Prior Comment Thirteen – Note 14- Business Segments, page 50 Comment: 3. We note your response to prior comment thirteen and the supplemental information provided.However, in order for us to better understand your operating segments, please provide us with copies of the internal reports with the amounts included.In addition, please tell us if AST and Intercast are operating segments.If they are not operating segments, please explain why.If they are operating segments, please demonstrate how you determined it is appropriate to aggregate them under Industrial Metal Components. Response: Attached are copies of the monthly reporting supplied to the CODM that is used to manage and operate the business (Schedule D).Schedule D will be redacted on the electronic filing as confidential information. AST and Intercast are operating segments based on the 10% test.These operating segments are aggregated as both manufacture engineered components from a metal fabrication process, serve the same markets, have similar or the same customers, share manufacturing sales representatives, are the same legal entity, and have centralized strategic and financial management. In connection with responding to these comments, the Company acknowledges that: § The Company is responsible for the adequacy and accuracy of the disclosure in its filings; § Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and § The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, R. Michael McEntee 570 Lake Cook Road, Suite 200 lDeerfield, IL 60015 l(847) 689-4900 Ext. 200 lFax: (847) 689-0307 lmmcentee@fansteel.com SCHEDULE D FANSTEEL INC Consolidated 2006 (000's) Better (Worse) Six Better (Worse) June Budget Prior Year Months Budget Prior Year Continuing Operations Net Sales % change Income (Loss) Before Taxes % to sales Discontinued Operations Income (Loss) Before Taxes Consolidated Net Income (Loss) Per Share EBITDA Redacted Cash Flow (excluding borrowing) Continuing operations Discontinued operations Capital Expenditures % to sales Orders % change Backlog % change Sales per Employee Headcount Hourly Salaried Total Note: Discontinued Operations includes Washington Mfg, the SPE's and retained employee benefits for Hydro Carbide, California Drop Forge, VR/Wesson Plantsville and VR/Wesson Lexington. Financial Report for June 2006 - Consolidated · Sales for the Month Redacted · Profitability for the Month Redacted · Year-to-Date Sales Redacted · Year-to-Date Profits Redacted · EBITDA Redacted · Cash Flow Redacted · Orders and Backlog Redacted · Other Items Redacted FANSTEEL INC Advanced Structures - Wellman Dynamics 2006 Better (Worse) Six Better (Worse) (000's) June Budget Prior Year Months Budget Prior Year Net Sales % change Income Before Taxes % to sales EBITDA Cash Flow % to sales Capital Expenditures Redacted % to sales Orders change Backlog % change Sales per Employee Headcount Hourly Salaried Total Financial Report for June 2006 - Wellman · Sales for the Month Redacted · Profitability for the Month Redacted · Year-to-Date Sales Redacted · Year-to-Date Profits Redacted · EBITDA Redacted · Cash Flow Redacted · Orders and Backlog Redacted · Other Items Redacted FANSTEEL INC Industrial Metal Components - American Sintered Tech 2006 Better (Worse) Six Better (Worse) (000's) June Budget Prior Year Months Budget Prior Year Net Sales % change Income Before Taxes % to sales EBITDA Cash Flow % to sales Capital Expenditures % to sales Redacted Orders % change Backlog % change Sales per Employee Headcount Hourly Salaried Total Financial Report for June 2006 — American Sintered Technologies · Sales for the Month Redacted · Profitability for the Month Redacted · Year-to-Date Sales Redacted · Year-to-Date Profits Redacted · EBITDA Redacted · Cash Flow Redacted · Orders and Backlog Redacted · Other Items Redacted FANSTEEL INC Industrial Metal Components - Intercast 2006 Better (Worse) Six Better (Worse) (000's) June Budget Prior Year Months Budget Prior Year Net Sales % change Income Before Taxes % to sales EBITDA Cash Flow % to sales Capital Expenditures Redacted % to sales Orders % change Backlog % change Sales per Employee Headcount Hourly Salaried Total Financial Report for June 2006 - Intercast · Sales for the Month Redacted · Profitability for the Month Redacted · Year-to-Date Sales Redacted · Year-to-Date Profits Redacted · EBITDA Redacted · Cash Flow Redacted · Orders and Backlog Redacted · Other Items Redacted FANSTEEL INC. Comparative Consolidated Statement of Income (Loss) Month of June Budget - 2006 (000's Omitted) Actual - 2006 Actual - 2005 Amount % Net Sales Amount % Net Sales Amount % Net Sales Gross Sales Less: Defective mat'l returned Sales allowances Cash discounts Total sales deductions Net Sales Cost of Sales Gross Profit Selling, General
